Citation Nr: 1100991	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-19 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) prior to February 25, 2010, 
and to a rating in excess of 50 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for shell 
fragment wound residuals, left leg and knee.

3.  Entitlement to service connection for wounds to head and 
neck.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  By this decision, the RO assigned an increased rating 
of 30 percent for the service-connected PTSD, effective January 
8, 2008 (date of claim); continued the 10 percent rating for the 
service-connected shell fragment wound residuals of the left leg 
and knee; and denied service connection for wounds to the head 
and neck.

The RO subsequently increased the assigned rating for the 
service-connected PTSD to 50 percent, effective February 25, 2010 
(date of VA medical examination).

For the reasons addressed in the REMAND portion of the decision 
below, the Board finds that further development is required with 
respect to the Veteran's claim of service connection for wounds 
to the head and neck.  Accordingly, this claim is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the issues adjudicated by this decision 
have been completed.

2.  For the period prior to February 25, 2010, the Veteran's 
service-connected PTSD more nearly approximated the criteria of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: circumstantial, 
circumlocutory, or stereotyped, speech; difficulty in 
understanding complex commands; impaired abstract thinking; and 
difficulty in establishing and maintain effective work and social 
relationships. 

3.  The Veteran's service-connected PTSD has not been manifested 
by occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintaining 
effective relationships.

4.  The Veteran's service-connected shell fragment wound 
residuals of the left leg and knee have not resulted in 
moderately severe muscle damage.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a rating of 50 percent for the 
Veteran's service-connected PTSD prior to February 25, 2010, are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2010).

2.  The criteria for a rating in excess of 50 percent for the 
Veteran's service-connected PTSD are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected shell fragment wound residuals of the 
left leg and knee based upon muscle damage are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.56, 4.59, 4.73, 
Diagnostic Code 5314 and 5315 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via a letter dated in January 2008, which is clearly prior 
to the September 2008 rating decision that is the subject of this 
appeal.  In pertinent part, this letter informed the Veteran of 
what was necessary to substantiate his current appellate claims, 
what information and evidence he must submit, what information 
and evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, the letter included the information 
regarding disability rating(s) and effective date(s) mandated by 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  
Various records were obtained and considered in conjunction with 
this case.  Further, the Veteran has had the opportunity to 
present evidence and argument in support of his claims, and 
nothing indicates he has identified the existence of any other 
relevant evidence that has not been obtained or requested.  As 
part of his May 2009 Substantive Appeal, he indicated that no 
hearing was desired in this case.  Moreover, he was accorded VA 
medical examinations which evaluated his service-connected shell 
fragment wound residuals of the left leg and knee in December 
2007 and April 2010, and examinations which evaluated his 
service-connected PTSD in July 2008 and February 2010.  All of 
these examinations included relevant findings as to the 
symptomatology of these disabilities that are consistent with the 
treatment records and relevant rating criteria.  No inaccuracies 
or prejudice has been demonstrated therein, nor has the Veteran 
indicated either disability has increased in severity since the 
most recent examination(s).  Accordingly, the Board finds that 
these examinations are adequate for resolution of this case.  
Consequently, the Board finds that the duty to assist the Veteran 
has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, the Court recently held that 
"staged" ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In fact, the Veteran has already been assigned such "staged" 
ratings for his service-connected PTSD.

With regard to the Veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

Analysis - PTSD

Diagnostic Code 9411 provides that PTSD is evaluated under the 
general rating formula used to rate psychiatric disabilities 
other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When 
a mental condition has been formally diagnosed, but symptoms are 
not severe enough either to interfere with occupational and 
social functioning or to require continuous medication, a 
noncompensable (zero percent) evaluation is warranted.  
Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication warrants a 10 
percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and conversation 
normal), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintain effective work 
and social relationships. 

A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of social 
impairment, but shall not assign a evaluation on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

In this case, and for the reasons stated below, the Board finds 
that the Veteran is entitled to assignment of a 50 percent rating 
for his service-connected PTSD prior to February 25, 2010.  
However, he is not entitled to a rating in excess of 50 percent 
for this disability at any time during the pendency of this case.

Initially, the Board acknowledges that the Veteran's service-
connected PTSD is manifested by depression, anxiety, and chronic 
sleep impairment.  However, this symptomatology is recognized as 
part of the criteria for a 30 percent rating.  As such, it does 
not support entitlement to an increased rating.

The Board finds that, for the period prior to February 25, 2010, 
the Veteran's service-connected PTSD more nearly approximated the 
criteria of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
circumstantial, circumlocutory, or stereotyped, speech; 
difficulty in understanding complex commands; impaired abstract 
thinking; and difficulty in establishing and maintaining 
effective work and social relationships.  

The July 2008 VA examination found that the Veteran's speech was 
somewhat pressured, and he was hyperverbal.  Moreover, it was 
noted that his thought process was to some degree circumstantial 
and tangential.  He ultimately was able to respond to the 
questions asked, but needed some redirection at times.  As such, 
it does indicate circumstantial, circumlocutory, or stereotyped 
speech.  It also indicates that he had difficulty understanding 
complex commands, as well as impaired abstract thinking.  The 
latter impairment is further demonstrated by the fact that he 
could not interpret proverbs appropriately on this examination.  

The July 2008 VA examination also demonstrated difficulty in 
establishing and maintaining effective work and social 
relationships.  For example, he denied any current hobbies but 
will attend church occasionally.  He also reported that he had no 
close friends, and only "a couple dozen 'business associates'."  
The examiner also indicated that the Veteran's level of 
psychosocial impairment appeared to be in the high moderate 
range, and that he left his job working at a car dealership after 
5 months in 2006 because he "could not agree with his coworkers 
and bosses."  He had been self-employed in the auto body 
business for the past year or so, but per his daughter he had 
difficulty managing his business, and owed a lot of people a lot 
of money.  

The Board acknowledges that the Veteran does not have all of the 
symptomatology associated with the criteria for a 50 percent 
rating.  However, the Board finds it significant that he has 
multiple examples of the required symptoms for such a rating.  
More importantly, it appears that the July 2008 VA examination 
found he had the same overall level of occupation and social 
impairment as did the February 2010 VA examination which resulted 
in the assignment of a 50 percent rating.  For example, both 
examinations indicated that his current functioning warranted a 
global assessment of functioning (GAF) score of 50 to 55.  Such 
designations are based on a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical continuum 
of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  Scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers); while scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, DC, American Psychiatric 
Association, 1994 (DSM-IV) (which has been adopted by the VA in 
38 C.F.R. §§ 4.125, 4.130).

The Board also reiterates that the law mandates resolving any 
reasonable doubt regarding the degree of disability in favor of 
the claimant, 38 C.F.R. § 4.3; and that where there is a question 
as to which of two evaluations applies, assigning the higher of 
the two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7.

Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that he more nearly approximates the criteria for and 
warrants assignment of a 50 percent rating prior to February 25, 
2010, for his service-connected PTSD.

The Board further finds that Veteran's service-connected PTSD has 
not been manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.

The Board observes that the February 2010 VA examination 
specifically found that the Veteran's service-connected PTSD 
signs and symptoms had not resulted in deficiencies in the 
following areas: judgment, thinking, family relations, work, mood 
or school.  This is also supported by the fact that the July 2008 
VA examination found the Veteran's judgment to be fair to poor; 
his intelligence average; and his insight fair.  The February 
2010 VA examination also found that his thought process was 
unremarkable; that he understood outcome of behavior regarding 
his judgment; his intelligence was average; and that he 
understood he had a problem in regard to his insight.

In addition to the foregoing, the Board notes that both VA 
examinations found he had no suicidal or homicidal ideation; no 
obsessive or ritualistic behavior; no panic attacks; no 
inappropriate behavior; he was able to maintain minimum personal 
hygiene; and there was no problem with activities of daily 
living.  Not only does this reflect this specific symptomatology 
is absent, it also reflects he does not have near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively.  The Board also 
wishes to note that while the July 2008 VA examination indicated 
circumstantial and/or tangential speech, it did not indicate the 
Veteran's speech was intermittently illogical, obscure, or 
irrelevant.  Moreover, the February 2010 VA examination found the 
Veteran's speech to be unremarkable.  There was also no evidence 
of spatial disorientation, as both examinations found his 
orientation was intact to person, time, and place.  Further, he 
had no delusions or hallucinations

The Board acknowledges that the record reflects the Veteran has 
had issues regarding anger and irritability.  Although the July 
2008 VA examination found the extent of his impulse control was 
fair and he had no history of violence/assaultiveness, the 
February 2010 VA examination found that he did have a history of 
violence/assaultiveness with incidents noted in October and 
November 2009.  However, this one symptom in and of itself does 
not warrant assignment of an increased rating, particularly as 
none of the other requisite symptomatology is found to be 
present.  More importantly, the record does not reflect the PTSD 
symptomatology has resulted in the level of occupational and 
social impairment necessary for a rating in excess of 70 percent.

As detailed above, the February 2010 VA examination specifically 
found the Veteran's PTSD signs and symptoms had not resulted in 
deficiencies in the following areas: judgment, thinking, family 
relations, work, mood or school.  Moreover, as already noted, 
both examinations assigned GAF scores in the 50 to 55 range, 
which indicates primarily moderate, and at times, some serious 
impairment.  These scores are consistent with the July 2008 VA 
examiner's description of the impairment in the high moderate 
range.  The Board finds that this level of impairment is 
consistent with the 50 percent rating, and does not meet or 
nearly approximate the criteria for the next higher rating of 70 
percent under Diagnostic Code 9411.

For these reasons, the Board finds the Veteran does not meet or 
nearly approximate the schedular criteria for a rating in excess 
of 50 percent.

Analysis - Shell Fragment Wound Residuals of Left Leg and Knee

The Veteran's shell fragment wound residuals of the left leg and 
knee have been evaluated pursuant to 38 C.F.R. § 4.73, Diagnostic 
Code 5315, which provides evaluations for disability of Muscle 
Group XV.  Under this Code, slight muscle damage to this Muscle 
Group warrants a noncompensable (zero percent) evaluation, 
moderate muscle damage warrants a 10 percent evaluation, 
moderately severe damage warrants a 20 percent rating, and severe 
damage warrants a 30 percent rating. 

The Board acknowledges that both the December 2007 and April 2010 
VA medical examinations stated that neither Muscle Group XIII or 
XV were actually injured as a result of the shell fragment wound, 
but that it was actually Muscle Group XIV that was injured.  
Muscle Group XIV is evaluated pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5314.  However, the Board observes that this Code 
assigns the same disability ratings as 5315; that is, 
noncompensable for slight injury, 10 percent for moderate injury, 
20 percent for moderately severe, and 30 percent for severe.  
Further, as detailed below, the same factors relevant to making 
the determination as to level of disability applies regardless of 
which Code is used.  In either event, the record does not 
indicate impairment of either Muscle Group so as to warrant a 
rating in excess of 10 percent.

Muscle Group XV, including the mesial thigh group, consisting of 
the adductor longus, adductor brevis, adductor magnis, and 
gracilis, involves adduction of the hip, flexion of the hip, and 
flexion of the knee.  Muscle Group XIV includes the muscles 
involved in extension of the knee, tension of the fascia lata and 
iliotibial band, acting with Muscle Group XVII in postural 
support of the body, and acting with the hamstrings in 
synchronizing the hip and knee.

The factors to be considered in evaluating disabilities resulting 
from muscle injuries are listed in 38 C.F.R. § 4.56.  For 
example, the provision of 38 C.F.R. § 4.56(c) reflects that the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. 
Information in this regulation provides guidance only and is to 
be considered with all other factors in the individual case.  See 
Robertson v. Brown, 5 Vet. App. 70 (1993).  In addition, under 38 
C.F.R. § 4.56(d), disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

Slight disability of muscles is characterized by simple wound of 
muscle without debridement or infection. Slight disability of 
muscle is reflected by history and complaint such as service 
department records of a superficial wound with brief treatment 
and return to duty.  Healing of slight muscle injuries is 
followed by good functional results.  Slight disability of 
muscles includes none of the cardinal signs or symptoms of muscle 
disability as defined in 38 C.F.R. 4.56 (c).  Objective findings 
characteristic of slight muscle disability include minimal 
scarring, no evidence of fascial defect, atrophy, or impaired 
tonus, no impairment of function, and no metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through and 
through or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without the explosive 
effect of a high velocity missile, residuals of debridement, or 
prolonged infection.  History and complaint characteristic of 
moderate disability of muscle includes service department records 
or other evidence of in-service treatment for the wound.  For a 
finding of moderate disability of muscle, there should be record 
of consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate muscle 
disability include small or linear entrance and (if present) exit 
scars, indicating a short track of the missile through muscle 
tissue.  For moderate muscle injury, there should be some loss of 
deep fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared to 
the sound side.  38 C.F.R. § 4.56(d)(2)

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History and complaint characteristic of 
moderately severe muscle injury includes service department 
records or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  A showing of moderately severe 
muscle disability should include a record of consistent 
complaints of cardinal signs and symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c) and, if present, evidence of 
inability to keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of the 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side are also 
indicative of moderately severe muscle disability.  Tests of 
strength and endurance compared with the sound side should 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe disability of muscles is characterized by a through and 
through or deep penetrating wound due to high-velocity missile, 
or large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  History and complaint 
characteristic of severe disability of muscle includes service 
department record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c), worse than those shown for 
moderately severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective findings 
characteristic of severe muscle disability include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track. Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also signs 
of severe muscle disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular trauma 
and explosive effect of the missile. (B) Adhesion of scar to one 
of the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by muscle. 
(C) Diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. § 
4.56(d)(4).

In the instant case, the Board finds that the veteran does not 
meet or nearly approximate the criteria for a rating in excess of 
10 percent under either Diagnostic Code 5314 or 5315.

The Board acknowledges that the Veteran's service treatment 
records do reflect in-service treatment for his wound.  Granted, 
the record does indicate he was hospitalized for these wounds, 
and that he was transported from Vietnam to a facility in the 
continental United States.  However, it is not entirely clear 
that he had the type of prolonged period of hospitalization 
contemplated by the history associated with moderately severe 
muscle damage.  More importantly, the competent medical and other 
evidence of record does not reflect he has the objective findings 
associated with moderately severe muscle damage at any time 
during the pendency of this case.

Both the December 2007 and April 2010 VA medical examinations 
found that the Veteran's wound was not a through and through 
injury; that muscle strength was 5/5 for Muscle Groups XIII 
through XV; there were no residuals of nerve, tendon, or bone 
damage; that there was no muscle herniation; that there was no 
loss of deep fascia or muscle substance; and that the motion of 
any joint was not limited by muscle disease or injury.  In other 
words, there was no indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of muscles 
compared with the sound side.  Moreover, the April 2010 
examination stated that there were no effects of this 
disability/problem on the usual activities of daily living.

In view of the foregoing, the Board finds that the Veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent for his service-connected shell fragment 
wound residuals of the left leg and knee under any of the 
potentially applicable Diagnostic Codes.


Other Considerations

The Board notes that it has considered whether staged ratings 
under Hart, supra, are appropriate for the Veteran's service-
connected PTSD and/or shell fragment wound residuals of the left 
leg and knee.  In fact, the Board determined that a staged rating 
of 50 percent was warranted for the PTSD for the period prior to 
February 25, 2010.  However, the Board finds that there were no 
other distinctive period(s) where his symptomatology for any of 
these disabilities met or nearly approximated the criteria beyond 
what is already in effect.  Therefore, assigning additional 
staged ratings for such disabilities is not warranted.

In exceptional cases where the schedular evaluations are found to 
be inadequate, an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities may be approved 
provided the case presents such an exceptional or unusual 
disability picture with related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board concurs with the RO's determination that 
an extraschedular rating is not warranted for the Veteran's 
service-connected PTSD and/or shell fragment wound residuals of 
the left leg and knee.

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra- schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the 
rating schedule is inadequate to evaluate a claimant's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an extra-
schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected connected PTSD 
and shell fragment wound residuals of the left leg and knee with 
the established criteria found in the rating schedule.  Here, the 
competent medical and other evidence of record, to include the 
Veteran's own contentions, reflect the symptomatology of these 
service-connected disabilities is fully addressed by the rating 
criteria under which each disability is currently rated.  There 
are no additional symptoms of either disability that are not 
addressed by the rating schedule.  Therefore, the Board finds 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology for these service-connected 
disabilities.  As such, the Board finds that the rating schedule 
is adequate to evaluate the Veteran's disability picture.  

Further, the record does not indicate he has been hospitalized 
for either his PTSD or his shell fragment wound residuals of the 
left leg and knee during the pendency of this case.  As such, the 
record does not indicate frequent periods of hospitalization due 
to either disability.  

The Board does not dispute that the Veteran's service-connected 
disabilities result in occupational impairment.  However, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are impaired).  
As such, the Board finds that the level of occupational 
impairment appears to be adequately reflected by the current 
schedular rating, and does not indicate the type of marked 
interference with the employment so as to warrant consideration 
of an extraschedular rating.  In fact, as detailed above, the 
Board specifically took into consideration the Veteran's level of 
occupational impairment due to his PTSD, and found that it was 
adequately reflected by the 50 percent schedular rating.  The 
Board also reiterates that the April 2010 examination stated that 
there were no effects of this disability/problem on the usual 
activities of daily living.

There is no other evidence in the record of an exceptional or 
unusual clinical picture, or of any other reason why an 
extraschedular rating should be assigned.  

For these reasons, the Board has determined that referral of the 
case for extra- schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim of entitlement to a total 
rating based upon individual unemployability (TDIU) is part of an 
increased rating claim when such claim is raised by the record.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.

The Court has held that in determining whether a veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not enough.  
A high rating in itself is a recognition that the impairment 
makes it difficult to obtain and keep employment.  The question 
is whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran can 
find employment.  Id.

The Board finds the record does not reflect the Veteran's 
service-connected PTSD and/or shell fragment wound residuals of 
the left leg and knee warrant assignment of a TDIU in this case.  
As already stated, the Board has determined that the Veteran's 
level of occupational impairment due to his PTSD is adequately 
reflected by his current 50 percent rating, and that the April 
2010 examination stated that there were no effects of this 
disability/problem on the usual activities of daily living.  
Moreover, the February 2010 VA examiner found that the Veteran's 
PTSD had not resulted in total occupational and/or social 
impairment.  Accordingly, the Board finds that no further 
consideration of entitlement to a TDIU is warranted based on the 
facts of this case.


ORDER

Entitlement to a rating of 50 percent for PTSD prior to February 
25, 2010, is granted

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.

Entitlement to a rating in excess of 10 percent for shell 
fragment wound residuals, left leg and knee, is denied.





REMAND

The Veteran essentially contends that he sustained wounds to his 
head and neck while engaged in combat.  

In denying the claim below, the RO noted that the Veteran had a 
Purple Heart, but that the service treatment records showed 
wounds to the left upper and lower extremities, with no 
indication of wounds to the head and neck.  The RO also noted 
that there was no evidence of current disability(ies) of the head 
and neck.

The Board acknowledges that the service treatment records do not 
actually document wounds to the head and/or neck.  However, the 
provisions of 38 U.S.C.A. § 1154(b) provides that in the case of 
any veteran who engaged in combat with the enemy in active 
military service during a period of war, the Secretary shall 
accept as sufficient proof of service connection of any disease 
or injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service incurrence 
or aggravation if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that there 
is no official record of such incurrence or aggravation.  
Service-connection of such injury or disease may be rebutted by 
clear and convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full.

In this case, there is no dispute the Veteran engaged in combat 
during his active service.  Although the service treatment 
records do not explicitly show he sustained wounds to the head 
and/or neck, consistent with 38 U.S.C.A. § 1154(b) there is no 
clear and convincing evidence which explicitly refutes that they 
occurred.  For example, there is no competent medical evidence 
which explicitly states there is no evidence of wounds to the 
head and/or neck, or that such claimed wounds occurred outside of 
service.  Therefore, the Board finds that a VA medical 
examination should be accorded to the Veteran to determine 
whether he has any current residuals of the claimed in-service 
wounds to the head and neck.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful weight 
or credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or citing 
recognized medical treatises that clearly support its ultimate 
conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his claimed 
wounds to the head and neck since August 
2008.  After securing any necessary 
release, the AMC/RO should obtain those 
records not on file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to determine if 
he has any current residuals of the claimed 
wounds to the head and neck.  The claims 
folder should be made available to the 
examiner for review before the examination; 
the examiner must indicate that the claims 
folder was reviewed.

Following evaluation of the Veteran, the 
examiner must indicate if there is any 
evidence/residuals of wounds to the head 
and neck as described by the Veteran.

A complete rationale for any opinion 
expressed must be provided.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative should 
be furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained after the issuance of the 
last SSOC in June 2010, and provides an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


